MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Nov 30 2015, 8:24 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Darren Bedwell                                          Gregory F. Zoeller
Marion County Public Defender                           Attorney General of Indiana
Indianapolis, Indiana
                                                        James B. Martin
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Clarence White,                                         November 30, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1504-CR-222
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Amy M. Jones,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49F08-1402-CM-8265



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-222 | November 30, 2015   Page 1 of 3
[1]   On February 19, 2014, Clarence White crashed his red Honda Civic into the

      fence surrounding a dumpster on the premises of Riverwood Apartments. The

      maintenance man, Terrence Burnett, approached the scene. White got out,

      pointed a gun at Burnett, and said, “you didn’t see this.” Appellant’s App. 16.

      White got back in the car and drove off, later striking a vehicle from behind.


[2]   That day, the State charged White with class A misdemeanor pointing a

      firearm,1 class B misdemeanor failure to stop after an accident causing damage

      to property,2 and class B misdemeanor failure to stop after an accident causing

      damage to an unattended vehicle.3


[3]   On March 16, 2015, White and the State agreed to a plea agreement: White

      pled guilty to the class A misdemeanor pointing a firearm and was sentenced to

      365 days with 357 days suspended. Pursuant to the agreement, the State

      dismissed the other two counts and White agreed to pay restitution to

      Riverwood Apartments in an amount to be later determined.


[4]   The trial court held the restitution hearing on March 25, 2015. At the hearing,

      the State presented evidence of the cost of damages to the Riverwood

      Apartments. At the hearing, White objected to the invoice provided by

      Riverwood Apartments. He then directed the trial court: “the consideration is




      1
          Ind. Code § 35-47-4-3(b).
      2
          Ind. Code § 9-26-1-1.1(b).
      3
          Id.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-222 | November 30, 2015   Page 2 of 3
      the defendant’s ability to pay.” Tr. 17. The trial court responded: “This is not

      something that is going to be paid next week, all right? What I’m looking at is a

      good-faith effort towards paying this. . . .” Id. at 19. The trial court ordered

      White to pay $675 in restitution to Riverwood Apartments.


[5]   White has a single argument on appeal. He requests that we reverse his

      restitution order because the victim of the crime to which he pled guilty was

      Burnett, not Riverwood Apartments. Moreover, he argues that there is no

      evidence that the crime to which he pled guilty, pointing a firearm, caused the

      damage to the fence around the dumpster.


[6]   Assuming for the sake of argument that White’s legal claim is correct, and that

      he did not waive it (since he never raised it before the trial court), his argument

      still fails. A “plea agreement is contractual in nature, binding the defendant,

      the state, and the trial court.” Pannarale v. State, 638 N.E.2d 1247, 1248 (Ind.

      1994). Further, “a defendant may not enter a plea agreement calling for an

      illegal sentence, benefit from that sentence, and then later complain that it was

      an illegal sentence.” Collins v. State, 509 N.E.2d 827, 833 (Ind. 1987). White is

      seeking to retain the benefit of his deal while shirking what he exchanged for it.

      He agreed to pay restitution, and must now do so.


[7]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-222 | November 30, 2015   Page 3 of 3